                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                     CIVIL CASE NO. 1:18-cv-00090-MR


KAYIE SHAUNE WRIGHT,             )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                             ORDER
                                 )
KENNETH E. LASSITER, et al.,     )
                                 )
              Defendants.        )
________________________________ )

         THIS MATTER is before the Court on Plaintiff’s Response to

Memorandum of Decision and Order [Doc. 73].

         The pro se incarcerated Plaintiff filed this civil rights action pursuant to

42 U.S.C. § 1983. The Amended Complaint asserts a variety of claims

against 85 Defendants including Alfred Williams, who was employed as a

Disciplinary Hearing Officer (DHO) at Lanesboro Correctional Institution 1 in

April 2016. [Doc. 13]. Several of Plaintiff’s claims passed frivolity review,

including a claim that Defendant Williams denied Plaintiff due process during

a prison disciplinary proceeding. [See Doc. 14]. Several Defendants waived

service of process and another was served by the U.S. Marshals Service.



1   Lanesboro Correctional Institution is now known as Anson Correctional Institution.


           Case 1:18-cv-00090-MR Document 74 Filed 09/09/20 Page 1 of 4
[See Docs. 22, 31]. However, service was not waived or executed for

Defendant Williams.

      Several Defendants filed a Motion for Summary Judgment in which

defense counsel noted that Defendant Williams had never been served.

[Doc. 65 at 1 n.1]. The Court granted summary judgment on behalf of the

moving Defendants and ordered Plaintiff to either serve Defendant Williams

or provide good cause for his failure to do so within 30 days. [Doc. 72 at 30].

      Plaintiff has now filed a Notice in which he states that it is nearly

impossible for him to locate Defendant Williams because his incarceration

and lack of resources have rendered him unable to ascertain Defendant

Williams’ current employer or address. [Doc. 73].

      Under the circumstances present in the instant case, the Court finds

that Plaintiff has demonstrated good cause to excuse his failure to serve

Defendant Williams, and that a 30-day extension of time to serve Defendant

Williams is warranted. The Clerk will be directed to notify the U.S. Marshal

that Defendant Williams needs to be served with a summons and Amended

Complaint, [Doc. 13], in accordance with Rule 4 the Federal Rules of Civil

Procedure.     If Defendant Williams cannot be served at the Anson

Correctional Institution where he was employed at the time of the incident at

issue, the U.S. Marshal shall be responsible for locating his home address
                                      2



        Case 1:18-cv-00090-MR Document 74 Filed 09/09/20 Page 2 of 4
so that he may be served. See 28 U.S.C. § 1915(d) (in actions brought in

forma pauperis under § 1915(d), “[t]he officers of the court shall issue and

serve all process, and perform all duties in such cases”); Fed. R. Civ. P.

4(c)(3) (“At the plaintiff’s request, the court may order that service be made

by a United States Marshal or deputy marshal or by a person specially

appointed by the court. The court must so order if the plaintiff is authorized

to proceed in forma pauperis under 28 U.S.C. § 1915….”).

      If the U.S. Marshal is unable to obtain service on Defendant Williams,

the U.S. Marshal shall inform the Court, within 30 days of this Order, of its

reasonable attempts to obtain service. The U.S. Marshal shall not disclose

Defendant’s home address to the pro se incarcerated Plaintiff and shall file

any document containing such address under seal.

      IT IS THEREFORE ORDERED that the U.S. Marshal shall use all

reasonable efforts to locate and obtain service on Defendant Alfred

Williams. If the U.S. Marshal is unable to obtain service on Defendant

Williams, the U.S. Marshal shall inform the Court of the reasonable attempts

to obtain service within thirty (30) days of this Order.

      The Clerk is respectfully instructed to mail a copy of the Amended

Complaint [Doc. 13] and this Order to the U.S. Marshal.


                                       3



        Case 1:18-cv-00090-MR Document 74 Filed 09/09/20 Page 3 of 4
IT IS SO ORDERED.

                          Signed: September 8, 2020




                               4



 Case 1:18-cv-00090-MR Document 74 Filed 09/09/20 Page 4 of 4
